DETAILED ACTION
Drawings
The replacement drawings were received on 11/16/21, these drawings are objected to.
Figures 1-3 and 7 is/are objected to because they contain cross-sectional views without indicating the plane upon which the sectional views are taken as required by 37 CFR 1.84 (h)(3). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “deformable seal arranged in the cut around the flexible tab” of claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Sheets 1-3 of the figures are objected to because the drawing sheets are numbered improperly. See 37 C.F.R. 1.84(t), which requires the drawing sheet numbering must be larger than the numbers used as reference characters to avoid confusion. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 15: recites “wherein the rod carrier is locked along any rotation following an axis perpendicular to the longitudinal axis of the gripping member”; however, this 
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21: this new claim requires “wherein the rod carrier is blocked in translation along the longitudinal axis with respect to the gripping member”; however, while applicant’s disclosure provides support for “a blocking device that limits the relative translation along the axis of the rod carrier with respect to the gripping member to a functional gap between these elements, preferably less than 2 mm” (Page 2, 19-25) it does not provide support for translation along the longitudinal axis to be entirely blocked as applicant now attempts to claim. This is a new matter rejection. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 8, 10, 18 1-19 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
. Clarification or correction is requested.
Claim 8: depends from claim 6 which requires a “peripheral wall” and “at least one contact tongue radially protruding from the peripheral wall”; claim 8 then goes on 
Claim 10: recites “locked against rotation” in the last lines; however, this is confusing because this directly conflicts with claim 1 which requires the rod carrier be “freely mobile in rotation about the longitudinal axis with respect to the gripping member” and a rotation locking mechanism would prevent any such locking making the metes and bounds of the claims unclear. Applicant can overcome this by amending the independent claim to clearly set forth that the device has a locking system where the rod carrier is not freely rotatable and an unlocked position where the rod carrier is freely rotatable to overcome this issue because currently claim 10 directly conflicts with claim 1. Clarification or correction is requested.  
Claims 10-13: depend from claim 1, which requires the rod carrier be “freely mobile in rotation about the longitudinal axis with respect to the gripping member” and then claims 10-13 go on to require different features of a rotation locking mechanism, which would result in the applicator of claim 1 not being “freely rotatable” as required by claim 1 making the metes and bounds of the claim unclear because the device if it 
Claim 18: this claim repeats the issues present with claim 10 in that claim 17 requires the applicator of claim 1, which requires the rod carrier be “freely rotatable” and then claim 18 attempts to set forth a locking system that prevents rotation, which is the opposite of “freely rotatable”. Applicant can amend the independent claim to clearly set forth the locked and unlocked positions and the locking mechanism to overcome this issue. 
Clarification or correction is requested.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14: this claim repeats limitations that were amended into the last lines of claim 1 and so the claim is not further limiting and is improper. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 9-11, 15, and 21, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Clay (US 6145514).
Claims 1 and 14: Clay discloses a cosmetic product applicator (see Figs 1 & 4; Col 3, 15-25) comprising: a gripping member (30+20+60) extending along a longitudinal axis, a rod carrier (50) arranged in the gripping member, a rod (70) secured to the rod carrier, the rod being distinct from the rod carrier (see Figs 1 & 4) and a cosmetic product application member (80) carried by the rod. The rod carrier is mounted on the gripping member such that it is freely mobile in rotation about the 
Claim 2: the distance between the two contact regions is illustrated as greater than or equal to two times an average diameter of the rod carrier (see Fig 4). 
Claim 5: the gripping member includes an inner sleeve (60) delimiting an interior cavity in which the rod carrier is received with the inner sleeve comprising a bulge (230) and the first contact region extends on an opposite side of the rod carrier than the bulge (see Fig 4). 
Claim 6: the gripping member includes a peripheral wall (wall of 60) about the longitudinal axis and at least one contact tongue (230) radially protruding from the peripheral wall, the at least one contact tongue having a free inner edge directed towards the longitudinal axis with the second contact region extending on the rod 
Claim 7: the rod carrier includes a series of circumferentially spaced grooves (see vertical lines) that receive the free edge of the contact tongue (230, Fig 4). 
Claim 9: the gripping member includes a plug (20) and a cover (60) with the plug being attached to the cover; the first contact region delimited below or opposite the plug (see Fig 4) and the second contact region delimited interior of or opposite of the cover (see Fig 4). 
Claim 10: the device includes a locking system (230) for the selective rotational locking of the rod carrier with respect to the gripping member operable between an inactive configuration when the pin (230) is not engaged in a groove of the rod carrier (Col 6, 20-37) allowing the rod carrier to rotate freely about the longitudinal axis and an active engaged configuration when the pin (230) is received in one of the grooves (see Fig 4; Col 6, 20-37) and preventing rotation of the rod carrier. 
Claim 11: the locking system includes a series of grooves/splines arranged on an external peripheral surface of the rod carrier and at least one flexible tab (230) or pin forming a locking cog with its end able to be inserted into the grooves/splines in order to block rotation of the rod carrier (Col 6, 20-37).
Claim 15: the rod carrier is locked along rotation following an axis perpendicular to the longitudinal axis of the gripping member because it only rotates about the longitudinal axis (see Fig 4; Col 3, 15-27). 
Claim 21: Clay discloses a cosmetic product applicator (see Figs 1 & 4; Col 3, 15-25) comprising: a gripping member (30+20+60) extending along a longitudinal axis, a rod carrier (50) arranged in the gripping member, a rod (70) secured to the rod carrier, the rod being distinct from the rod carrier (see Figs 1 & 4) and a cosmetic product application member (80) carried by the rod. The rod carrier is mounted on the gripping member such that it is freely mobile in rotation about the longitudinal axis with respect to the gripping member (Col 3, 15-25), the rod carrier has a first circumferential contact region with the gripping member where it meets (30) and this contact region has some sort of length so it is interpreted to constitute a “circumferentially linear contact region”, an intermediate region (length of 50) extending from the first contact region up to a second circumferential contact region (bottom of 50 where it contacts the release pins (230)) and note that “up” is relative to the orientation of the device. The intermediate region of the rod carrier is separate from the gripping member since they are separate pieces and so that is interpreted to constitute “the intermediate region of the rod carrier being arranged totally apart from the gripping member” since applicant’s own intermediate region is housed inside of the gripping member and is not totally apart from it. The rod carrier does not translate along the longitudinal axis with respect to the gripping member because it only rotates (Col 6, 40-50).  
Claim(s) 1, 5, 6-14, 16-18, and 21 as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (US 20040009028).
Claim 1: Gueret discloses a cosmetic product applicator (2) including: a gripping member (see annotations) extending along a longitudinal axis (see annotations), a rod 

    PNG
    media_image1.png
    562
    401
    media_image1.png
    Greyscale

Claim 5: the gripping member includes an inner sleeve (12) delimiting a central cavity in which the rod carrier is received and this inner sleeve forms a bulge with the first linear contact region extending radially opposite this bulge (see Fig 57 & annotations). 
Claim 6: the gripping member includes a peripheral wall (7) about the longitudinal axis and at least one contact tongue (12) defining a free inner edge directed towards the longitudinal axis with the second linear contact region extending vertically opposite the free edge (see Fig 57 & annotations). 
Claim 7: the rod carrier can include a series of circumferential grooves (135, Fig 69) that receive the free edges (136) of the contact tongues (see Fig 69). 
Claim 8: the peripheral wall can optionally include a series of transverse walls extending therefrom (see Fig 55 & annotations) with each transverse wall defining a plurality of radial slots (see annotations) delimiting between them at least two contact tongues (see annotations) facing the second linear contact region (see annotations). 

    PNG
    media_image2.png
    222
    413
    media_image2.png
    Greyscale

Claim 9: the gripping member can include a plug (94) and a cover (95, see Fig 60) with the first contact region delimited vertically opposite the plug and the second contact region delimited vertically opposite the cover (see Fig 60 & above annotations). 
Claim 10: the applicator can further include a locking system (see Fig 69) for selective rotational locking of the rod carrier in various positions with respect to the gripping member and this locking system is operable between an inactive and active configuration that either allows or locks rotation in a particular position thereby preventing rotation in the other positions because this is how a ratcheted ball and socket joint would work [0121 & 0201]. 
Claim 11: the locking system can include a series of splines (135, Fig 69) arranged on an external peripheral surface of the rod carrier and at least one flexible tab (136) mounted on the gripping member and making the rod carrier mobile relative thereto with the branch (12) forming a locking cog that can be inserted into the splines in order to block the rod carrier from rotating at an undesired angle (see Fig 69). 
Claim 12: the flexible tabs are defined by cuts made adjacent thereto in the gripping member thereby forming a flexible hinge arrangement with the flexible tabs connected to the gripping member and helping to form this flexible hinge, which as best understood meets the claims. 
Claim 13: the locking system can further include a seal (9) which by definition are deformable, the seal being arranged within the cutout area that forms these slots (see Figs 55 & 57) around the flexible tabs since the seal is close to the tabs in order to close off the slots/cut at the periphery of the flexible tab since this seal prevents makeup from penetrating into those slots/cuts during use and when in a storage configuration because that is what a seal does. 
Claim 14: the rod carrier is illustrated as a separate component and therefore is arranged entirely apart from the gripping member outside of the first and second contact regions, as best understood (see annotations). 
Claim 16: Gueret discloses the applicator of claim 1 in combination with a receptacle (3) intended to contain cosmetic with the applicator removably mounted to the receptacle (see Fig 3). 
Claim 17: Gueret discloses a process for applying cosmetic on keratinous fibers (see Fig 5) of a user comprising: obtaining a device according to claim 16 (see above rejection), detaching the applicator (2) from the receptacle (3, see Fig 5), bringing the application member in contact with the keratinous fibers (see Fig 5) and driving in rotation the application member, the rod, and the rod carrier with respect to the gripping member by displacing the application member on the fibers (see Figs 5 & 28) with the rod carrier contacting the gripping member because this is how the device works and depositing the product on the keratinous fibers (see Figs 5 & 28). 
Claim 18: Gueret discloses the process of claim 17 and further discloses the applicator can include a locking system (see Fig 69) for selective rotational locking of the rod carrier with respect to the gripping member between an inactive and active configuration where the rod carrier can freely rotate or be locked in position preventing rotation (see Fig 69) and the process can include locking the application member and rod carrier in position with respect to the gripping member because this is how the ball and socket locking system would work. Gueret also indicates that the rotation can be limited to a single longitudinal axis of the device [0121 & 0201]. 
Claim 21: Gueret discloses a cosmetic product applicator (2) including: a gripping member (see annotations) extending along a longitudinal axis (see annotations), a rod carrier (see annotations) arranged in the gripping member, a rod (6) secured to the rod carrier, the rod being distinct from the rod carrier, and a cosmetic product application member (20) carried by the rod (see annotations). The rod carrier is mounted mobile in rotation about the longitudinal axis via a ball and socket joint [0201 & 0121] that can be limited to rotation about the longitudinal axis with respect to the gripping member. The rod carrier is freely mobile in rotation about the longitudinal axis [0201 & 0121] and the rod carrier has a first circumferential and linear contact region (see annotations) with the gripping member about the longitudinal axis and a second circumferential and linear contact region with the gripping member (see annotations) about the longitudinal axis (see annotations). The rod carrier is a separate piece and so it is interpreted as being arranged totally apart from the gripping member in an intermediate region between the first and second contact regions (see annotations). The rod carrier can be blocked in translation along the longitudinal axis with respect to the gripping member [0121 & 0201]. 
Claim(s) 1-3, 5-7, 9, 14-17, and 19, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez (FR 3013193).
Claims 1 and 14: Sanchez discloses a cosmetic applicator comprising: a gripping member (see annotations) extending along a longitudinal axis, a rod carrier (see annotations) arranged in the gripping member (see annotations), a rod (see annotations) secured to the rod carrier and being distinct from the rod carrier, and a 

    PNG
    media_image3.png
    461
    718
    media_image3.png
    Greyscale

Claim 2: the distance between the first contact region and the second contact region is illustrated to be greater than two times an average diameter of the rod carrier (see Fig 2). 
Claims 3 and 19: each contact region has a contact length taken along the longitudinal axis and this contact length is illustrated to be less than 5% and less than 2% of the distance between the first and second contact regions (see Fig 2 & annotations). 
Claim 5: the gripping member comprises an inner sleeve (see annotations) delimiting a cavity in which the top of the rod carrier is received, the inner sleeve including a bulge with the first contact region extending opposite the bulge (see annotations). 
Claim 6: the gripping member includes a peripheral wall about the longitudinal axis (see annotations) and at least one contact tongue radially protruding from the peripheral wall (see annotations) with the contact tongue defining a free inner edge directed towards the longitudinal axis with the second contact region extending vertically opposite to this free edge (see annotations). 
Claim 7: the rod carrier includes a circumferential groove that receives the free edge of this contact tongue (see annotations). 
Claim 9: the gripping member includes a plug (11) and a cover (9) attached to the plug with the first contact region being delimited on an opposite side of the exterior of the plug and the second contact region being delimited vertically opposite the cover (see Fig 2 & annotations). 
Claim 15: the rod carrier is “locked” along any rotation following an axis perpendicular to the longitudinal axis of the gripping member [0010] by virtue of the limited amount of play described and it is noted that applicant’s own disclosure sets 
Claim 16: Sanchez discloses a packaging and application device (1) for a cosmetic product [0003] comprising a receptacle (3) intended to contain the cosmetic product and the applicator of claim 1 (see above) removably mounted onto the receptacle (see Fig 2 & annotations). 
Claim 17: Sanchez discloses a process for applying makeup on eyelashes [0002-0003] comprising obtaining the device of claim 16 (see above), detaching the applicator from the receptacle [0002 & 0024], bringing the cosmetic product application member in contact with eyelashes [0002 & 0024] and driving in rotation the application member [0003 & 0024], the rod, and the rod carrier with respect to the gripping member by displacing the application member on the eyelashes [0023-0024] with the rod carrier contacting the gripping member since they are attached together and depositing the mascara on the lashes [0024].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (FR 3013193) as applied to claim 1 above.	
Claim 4: Sanchez discloses each contact region has a contact length taken along the longitudinal axis and this contact length is illustrated to be less than the diameter of the rod carrier and discloses the invention essentially as claimed except for this length being less than 5% of the diameter of the rod carrier. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Sanchez to make this contact length less or diameter greater to meet the 5% threshold, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). 
Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive. The rejections with Tuller and KR 20-0439644 have been withdrawn and new grounds are presented above. 
Applicant argues that Gueret fails to teach the rod carrier being freely rotatable relative to the gripping member because in one embodiment the maneuverable part can 
Applicant argues that Gueret fails to teach the gripping member contact regions being linear. The office asserts that applicant’s claims require a “circumferential linear contact region” which is language that does not make sense. The contact regions have a height or length and also are circumferential so they are interpreted to constitute “circumferential linear contact regions” as best understood. Applicant argues that “almost all of the surface of the spherical articulated joint is in contact with the gripping member (7); however, this is not true of the embodiment illustrated in Figure 57 and this is the embodiment used in the above rejection. So this argument is not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the contact length…is negligible with respect to a diameter of the assembly”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). These features are recited in dependent claims 2-4 and Gueret is not used to reject these claims, rendering this argument moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772